UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4577
KIRK PRYOR,
               Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4683
TIMNAH K. RUDISILL,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4804
DENNIS MERRIMON WATERS,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-01-48)

                        Submitted: July 2, 2003

                      Decided: September 15, 2003

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.
2                       UNITED STATES v. PRYOR
Affirmed by unpublished per curiam opinion.


                              COUNSEL

Marc Seguinot, McLean, Virginia; Gregory A. Newman, BLAN-
CHARD, BOWEN, NEWMAN & JUSTICE, Hendersonville, North
Carolina; Roy H. Patton, Jr., Canton, North Carolina, for Appellants.
Robert J. Conrad, Jr., United States Attorney, Thomas R. Ascik,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Kirk Pryor, Timnah K. Rudisill, and Dennis Merrimon Waters (col-
lectively "Appellants") appeal their convictions and life sentences for
conspiracy to distribute cocaine and cocaine base in violation of 21
U.S.C. §§ 841, 846 (2000). Having considered their claims in turn, we
affirm Appellants’ convictions and sentences.

   Appellants claim collectively that the district court erred in enhanc-
ing their sentences pursuant to 21 U.S.C. § 841(b)(1)(A). They base
their claim on the assertion that § 841(b)(1)(A) does not encompass
the conspiracy statute. See 21 U.S.C. § 846. This court has previously
concluded that a conviction for conspiracy carries the same punish-
ment as the crime that is the object of the conspiracy. See United
States v. Irvin, 2 F.3d 72, 74-75 (4th Cir. 1993). Accordingly, we
deny relief on this claim.

  Turning to Appellants’ individual claims, Pryor asserts that there
was insufficient evidence to support his conviction for conspiracy.
                        UNITED STATES v. PRYOR                          3
Viewing the evidence in the light most favorable to the Government,
we disagree. See Glasser v. United States, 315 U.S. 60, 80 (1942);
United States v. Harris, 39 F.3d 1262, 1267 (4th Cir. 1994). Evidence
at trial demonstrated that Pryor was a mid-level distributor of narcot-
ics. He bought and sold cocaine and cocaine base. Several street-level
narcotics dealers purchased cocaine from Pryor on a regular basis for
the purpose of reselling it to their own customers. The quantities of
cocaine sold by Pryor were described by one witness as "wholesale"
quantities. Based on this evidence, we conclude that the Government
met its burden. See United States v. Banks, 10 F.3d 1044, 1054 (4th
Cir. 1993).

   Pryor also claims that the district court erred in its conclusion that
he acted as a manager or supervisor in the conspiracy. See U.S. Sen-
tencing Guidelines Manual § 3B1.1(b) (2001). We review this claim
for clear error. See United States v. Perkins, 108 F.3d 512, 518 (4th
Cir. 1997). The district court’s conclusion was based, in part, on the
presentence investigation report ("PSR"), which noted: "Pryor trav-
eled to Florida for cocaine and distributed the drug to at least four
other co-conspirators for further distribution." (J.A. at 767). A defen-
dant bears the affirmative duty to demonstrate the unreliable nature
of the information contained in the PSR and to articulate a basis for
the lack of truthfulness or trustworthiness of the information con-
tained therein. See United States v. Terry, 916 F.2d 157, 162 (4th Cir.
1990). Without such an affirmative showing, the district court is free
to adopt the findings contained in the PSR without further explana-
tion. See id. Pryor failed to make any effort at the sentencing hearing
to rebut the findings in the PSR. Furthermore, evidence at trial indi-
cated that Pryor distributed to at least four participants in the conspir-
acy. Accordingly, we conclude that the district court’s finding was not
clearly erroneous.

   Waters claims that his conviction violates the Double Jeopardy
Clause because it was based on the same factual basis as a prior state
court conviction. There is no prohibition against subsequent prosecu-
tion in federal court following prosecution by a state sovereign. See
Abbate v. United States, 359 U.S. 187, 193 (1959). Accordingly, we
deny relief on this claim.

   Rudisill claims that application of the enhanced sentence under
§ 841(b)(1)(A) amounts to error because the jury was not presented
4                       UNITED STATES v. PRYOR
with the question of the temporal nexus between his prior convictions
and the scope of his involvement in the conspiracy. However, as
noted by the Government, we have previously concluded that
"[c]onspiracy is a continuing offense, constantly renewing itself."
United States v. Carter, 300 F.3d 415, 427 (4th Cir.), cert. denied,
123 S. Ct. 614 (2002). On the basis of this holding and additional evi-
dence at trial demonstrating Rudisill’s continuing involvement in the
conspiracy following the finalization of his convictions, we conclude
that the district court did not err in applying the enhanced sentencing
provisions of § 841(b)(1)(A).

   Rudisill next claims that the district court erred in considering his
prior conviction for possession of marijuana with intent to distribute
as a felony because, under the North Carolina sentencing guidelines,
he was determined to be eligible for a sentence of between six and
eight months. However, because Rudisill was statutorily subject to a
maximum sentence of up to fifteen months, see N.C. Gen. Stat.
§ 15A-1340.17(c), (d) (2002), the district court did not err in consid-
ering the conviction as a prior predicate felony. See United States v.
Jones, 195 F.3d 205, 207 (4th Cir. 1999) (holding that the maximum
statutory sentence, not the actual sentence applicable to a potential
defendant, controls the determination of an offense’s status as a fel-
ony).

   Rudisill’s final claim is that the district court erred in its findings
related to relevant drug quantities under the sentencing guidelines. As
Rudisill notes, this claim is only relevant if his mandatory life sen-
tence is invalidated. Because we have found nothing to invalidate his
sentence, this final claim warrants no relief.

  We affirm Appellants’ convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED